 



Exhibit 10.4

Siebel Systems, Inc.

Senior Executive Retention Benefit Plan

Effective as of May 20, 2005

Section 1. Introduction.

     The Siebel Systems, Inc. Senior Executive Retention Benefit Plan (the
“Plan”) was established effective May 20, 2005. The purpose of the Plan is to
provide severance benefits to certain Eligible Employees of the Company (as
defined below) whose employment with the Company is terminated under specified
circumstances in connection with a Change of Control (as defined below). Except
for contracts and agreements described in Section 3(b)(1) and plans described in
Section 3(b)(2), the Plan shall supersede any change of control-based severance
benefit plan, policy, agreement or practice previously maintained by the Company
for each employee participating in the Plan. This Plan document also constitutes
the Summary Plan Description for the Plan.

Section 2. Definitions.

     For purposes of the Plan, the following terms are defined as follows:

     (a) “Board” means the Board of Directors of the Company.

     (b) “Change of Control” means the occurrence in a single transaction or in
a series of related transactions of any one or more of the following events:

     (1) a merger, consolidation or reorganization in which Siebel Systems, Inc.
does not survive as an independent public company or in which Siebel Systems,
Inc.’s stockholders immediately prior to such transaction hold less than fifty
percent (50%) of the total combined voting power of the outstanding voting
securities of the surviving corporation immediately following the transaction;

     (2) the sale, transfer or other disposition of all or substantially all of
Siebel Systems, Inc.’s assets or securities;

     (3) a reverse merger in which Siebel Systems, Inc. is the surviving
corporation but the shares of Siebel Systems, Inc.’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise;

     (4) any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of
Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than Siebel Systems, Inc. or a person that, prior to such transaction or series
of related transactions, directly or indirectly controls, is controlled by or is
under common control with, Siebel Systems, Inc.) becomes directly or indirectly
the beneficial owner (within the meaning of Rule 13d-3 of the

1.



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934, as amended) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of Siebel Systems, Inc.’s
securities outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from Siebel Systems, Inc. or the acquisition of outstanding securities
held by one or more of Siebel Systems, Inc.’s stockholders;

     (5) a change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who are either
(i) directors of Siebel Systems, Inc. as of the date the Plan was adopted, or
(ii) elected to the Board, or nominated for election to the Board by the
Nominating and Corporate Governance Committee of the Board or the full Board,
and endorsed by the directors of Siebel Systems, Inc. (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to Siebel
Systems, Inc.); or

     (6) any other event, series of events or circumstance that the Board deems
to be a Change of Control.

     Once a Change of Control has occurred, no future events will constitute a
Change of Control for purposes of the Plan.

     (c) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

     (d) “Code” means the Internal Revenue Code of 1986, as amended.

     (e) “Company” means Siebel Systems, Inc., an affiliate of Siebel Systems,
Inc. or, following a Change of Control, the surviving entity resulting from such
transaction or the parent company of such surviving entity.

     (f) “Covered Termination” means an Involuntary Termination without Cause or
a Voluntary Resignation for Good Reason, either of which occurs within three
(3) months prior to or twelve (12) months following the effective date of a
Change of Control.

     (g) “Eligible Employee” means a Senior Executive of the Company who has
been designated by the Plan Administrator as an Eligible Employee and who is a
full-time or a part-time regular hire employee of the Company. The determination
of whether an employee is an Eligible Employee shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons. For purposes of this Plan, part-time employees
are those regular hire employees who are regularly scheduled to work more than
twenty (20) hours per week but less than a full-time work schedule. The
following are not Eligible Employees under the Plan: (i) employees regularly
scheduled to work twenty (20) hours per week or less, (ii) employees who are
temporary employees, (iii) employees who, at the effective time of the Change of
Control, are on a leave of absence that is not protected by applicable law, and
(iv) individuals classified by the Company as independent contractors.

2.



--------------------------------------------------------------------------------



 



     (h) “Involuntary Termination without Cause” means an involuntary
termination by the Company of an Eligible Employee’s employment relationship
with the Company for any reason other than for engaging in a felony, criminal
conduct, embezzlement or other fraud against the Company.

     (i) “On-Target Earnings” means the sum of an Eligible Employee’s annual
base salary and maximum target cash bonuses and/or commissions.

     (j) “Plan Administrator” means the person or entity specified as such in
Section 14(d).

     (k) “Senior Executive” means (i) a non-administrative employee of the
Company who reports directly to the Company’s Chief Executive Officer or Board
and is designated as such by the Plan Administrator, and (ii) any other employee
of the Company designated as such by the Plan Administrator.

     (l) “Stock Awards” means stock options, stock bonus awards, restricted
stock purchase awards, restricted stock unit awards, or any other equity-based
compensation granted under the Company’s 1996 Equity Incentive Plan or 1998
Equity Incentive Plan.

     (m) “Voluntary Resignation for Good Reason” means the voluntary resignation
from employment by an Eligible Employee following the occurrence, on or after a
Change of Control, of one or more of the following (without cure within thirty
(30) days following written notice by the Eligible Employee to the Company):

          (1) a reduction of at least ten percent (10%) in either the Eligible
Employee’s annual base salary or On-Target Earnings;

          (2) the failure to provide the Eligible Employee with benefits that,
in the aggregate, are substantially comparable in value to those to which
similarly-situated employees of the surviving entity following the Change of
Control are entitled;

          (3) a change in an Eligible Employee’s principal work location to a
location more than fifty (50) miles from such Eligible Employee’s principal work
location immediately prior to such Change of Control, without such Eligible
Employee’s written consent;

          (4) any material reduction in the Eligible Employee’s duties or
responsibilities;

          (5) any change in the Eligible Employee’s title to a title of a less
senior officer; or

          (6) a change in reporting structure such that the Eligible Employee
reports to an individual with a title that is less senior than that of the
person to whom the Eligible Employee reported prior to the Change of Control.

3.



--------------------------------------------------------------------------------



 



Section 3. Eligibility for Benefits.

     (a) Eligibility. Subject to the exceptions set forth in Section 3(b), the
Company shall provide the severance benefits described in Section 4 to Eligible
Employees whose employment is terminated pursuant to a Covered Termination,
provided that the following conditions are satisfied:

          (1) The Eligible Employee remains with the Company until his or her
date of termination as scheduled by the Company, or the date of his or her
Covered Termination, whichever is earlier.

          (2) The Eligible Employee executes a release (in substantially the
form attached hereto as Exhibit A, B or C, as applicable, for Eligible Employee
based in the U.S. and such other form(s) for non-U.S. Eligible Employee as the
Plan Administrator determines in its discretion is appropriate under applicable
local laws, rules and regulations), and such release must become effective in
accordance with its terms. Unless a Change of Control has occurred, the Plan
Administrator, in its discretion, may modify the form of the required release to
comply with applicable law and shall determine the form of the required release,
which may be incorporated into a termination agreement or other agreement with
the Eligible Employee.

     (b) Exceptions to Benefit Entitlement. An employee, including an employee
who otherwise is an Eligible Employee, will not receive benefits under the Plan
(or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Plan Administrator in its sole discretion:

     (1) The employee has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date and which provides severance benefits that
the Plan Administrator in its sole discretion determines to be of greater value
than the severance benefits provided for in the Plan, in which case such
employee’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement.

     (2) The employee participates in another retention benefit plan maintained
by the Company (i.e., Siebel Systems, Inc. Vice President Level Retention
Benefit Plan, Siebel Systems, Inc. Director Level Retention Benefit Plan, or
Siebel Systems, Inc. Employee Retention Benefit Plan).

     (3) The employee’s employment terminates or is terminated for any reason
other than a Covered Termination.

     (4) The employee voluntarily terminates employment with the Company in
order to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company.

     (5) The employee is offered an identical or substantially equivalent or
comparable position with the Company pursuant to the Change of Control. For
purposes of the foregoing, a “substantially

4.



--------------------------------------------------------------------------------



 



equivalent or comparable position” is one that offers the employee substantially
the same level of responsibility and compensation; provided, however, that an
employee shall not be considered to be offered a “substantially equivalent or
comparable position” if a voluntary resignation by the employee would constitute
Voluntary Resignation for Good Reason.

     (6) The employee is rehired by the Company prior to the date benefits under
the Plan are scheduled to commence.

Section 4. Amount of Benefits.

     (a) Cash Severance Benefits. The Company shall make cash severance payments
to Eligible Employees equivalent to the Eligible Employee’s On-Target Earnings,
as in effect on the date of a Covered Termination or, if higher, as in effect
immediately prior to the Change of Control, for a period of eighteen
(18) months.

     (b) Health Continuation Coverage. Provided that the Eligible Employee is
eligible for, and has made an election at the time of the Covered Termination
pursuant to COBRA or other applicable law of coverage under, a health, dental,
or vision plan sponsored by the Company, each such Eligible Employee shall be
entitled to payment by the Company of all of the applicable premiums (inclusive
of premiums for the employee’s dependents for such health, dental, or vision
plan coverage as in effect immediately prior to the date of the Covered
Termination) for such health, dental, or vision plan coverage for a period of
eighteen (18) months following the date of the Covered Termination, with such
coverage counted as coverage pursuant to COBRA or other applicable law.

     (c) Acceleration of Stock Awards. Immediately upon a Covered Termination,
the vesting and exercisability of unvested Stock Awards, whether based on the
passage of time or the achievement of performance metrics, held by an Eligible
Employee shall be accelerated in full and all holding periods applicable to
Stock Awards, whether based on the passage of time or the achievement of
performance metrics, held by an Eligible Employee shall be removed.

     (d) Increase in Benefits. The Plan Administrator may increase the foregoing
benefits to select Eligible Employees at its discretion, but no such increase
for any Eligible Employee shall in any way obligate the Company to provide a
similar increase for any other Eligible Employee, even if similarly situated.

Section 5. Limitations on Benefits.

     (a) Certain Reductions. The Plan Administrator, in its sole discretion,
shall have the authority to reduce an Eligible Employee’s severance benefits, in
whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to the Eligible Employee by the Company in
connection with the Eligible Employee’s termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any policy or
practice of the Company providing for the Eligible Employee to remain on the
payroll for a limited period of time after being given notice of the termination
of the Eligible Employee’s employment. The benefits provided under this Plan are
intended to satisfy, in whole or in part, any and all statutory obligations that
may arise out of an Eligible Employee’s termination of employment, and the

5.



--------------------------------------------------------------------------------



 



Plan Administrator shall so construe and implement the terms of the Plan. The
Plan Administrator’s decision to apply such reductions to the severance benefits
of one Eligible Employee and the amount of such reductions shall in no way
obligate the Plan Administrator to apply the same reductions in the same amounts
to the severance benefits of any other Eligible Employee, even if similarly
situated. In the Plan Administrator’s sole discretion, such reductions may be
applied on a retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.
Notwithstanding the foregoing, upon a Change of Control, the Plan Administrator
shall not have the authority to reduce an Eligible Employee’s severance
benefits, in whole or in part, based upon any payment to the Eligible Employee
for any period of time when services to the Company are provided (including,
without limitation, payment following notice pursuant to the WARN Act or any
similar foreign, federal or state law).

     (b) Parachute Payments. Except as otherwise provided in an agreement
between an Eligible Employee and the Company, if any payment or benefit the
Eligible Employee would receive in connection with a Change of Control from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Eligible Employee’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless the Eligible Employee elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs):
(1) reduction of cash payments; (2) cancellation of accelerated vesting of Stock
Awards; and (3) reduction of employee benefits. If acceleration of vesting of
compensation from an Eligible Employee’s Stock Awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant unless the Eligible Employee elects in writing a different order for
cancellation.

     The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control shall perform the foregoing calculations. If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.

     The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting

6.



--------------------------------------------------------------------------------



 



documentation, to the Company and the Eligible Employee within fifteen
(15) calendar days after the date on which the Eligible Employee’s right to a
Payment is triggered (if requested at that time by the Company or the Eligible
Employee) or such other time as requested by the Company or the Eligible
Employee. If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and the Eligible
Employee with an opinion reasonably acceptable to the Eligible Employee that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the independent registered public accounting firm made
hereunder shall be final, binding and conclusive upon the Company and the
Eligible Employee.

Section 6. Time of Payment and Form of Benefits.

     (a) The Plan Administrator reserves the right to determine whether cash
severance benefits under the Plan, if any, shall be paid in a single lump sum or
in substantially equal installments, and to choose the timing of such payments;
provided however, that lump sum cash severance benefits shall be paid within one
(1) month following a Covered Termination, and installment cash severance
payments shall commence no later than the beginning of the second month
following a Covered Termination and shall be paid in full no later than the end
of the eighteenth month following a Covered Termination. In no event shall
payment of any Plan benefit be made prior to the Eligible Employee’s termination
date or prior to the effective date of the release described in Section 3(a)(2)
above.

     (b) In the event that the Plan Administrator determines that any cash
severance payment provided under Section 4(a) or health continuation coverage
provided under Section 4(b) fails to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the
Code, the payment of such benefit shall be accelerated to the minimum extent
necessary so that the benefit is not subject to the provisions of
Section 409A(a)(1) of the Code. (The payment schedule as revised after the
application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.”) However, in the event the payment of benefits pursuant to
the Revised Payment Schedule would be subject to Section 409A(a)(1) of the Code,
the payment of such benefits shall not be paid pursuant to the original payment
schedule or the Revised Payment Schedule and instead the payment of such
benefits shall be delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Code. The Plan
Administrator may attach conditions to or adjust the amounts paid pursuant to
this Section 6(b) to preserve, as closely as possible, the economic consequences
that would have applied in the absence of this Section 6(b); provided, however,
that no such condition or adjustment shall result in the payments being subject
to Section 409A(a)(1) of the Code.

     (c) All such payments under the Plan will be subject to applicable
withholding for federal, state and local taxes. If an Eligible Employee is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.

7.



--------------------------------------------------------------------------------



 



Section 7. Payment of Attorneys’ Fees.

     (a) The Company agrees to pay all costs and reasonable expenses, including
reasonable attorneys’ fees, incurred by an Eligible Employee with respect to an
action (i) brought by or on behalf of the Eligible Employee to obtain any
payment owed to the Eligible Employee pursuant to this Plan, or (ii) instituted
by or in the name of the Company to interpret any of the terms of the Plan as
they relate to the Company’s obligations under the Plan.

     (b) Notwithstanding the foregoing, the Company shall not have an obligation
to pay costs, expenses or attorneys’ fees incurred by an Eligible Employee if
(i) in an action initiated by or on behalf of the Eligible Employee, the
arbitrator determines that each of the material assertions made by the Eligible
Employee as a basis for such action was not made in good faith or was frivolous,
(ii) in an action brought by or in the name of the Company, the arbitrator
determines that each of the Eligible Employee’s material defenses to such action
was not made in good faith or was frivolous, or (iii) the arbitrator determines
that the Eligible Employee is not otherwise entitled to be paid such costs, fees
and expenses.

     (c) It is the Company’s intention that if the Company contests an Eligible
Employee’s right to benefits under the Plan, the question of the Eligible
Employee’s right to such benefit shall be for the arbitrator to decide pursuant
to Section 12, and no action of the Company (including the Board, the Plan
Administrator, any committee or subgroup thereof, or independent legal counsel)
shall create a presumption that the Eligible Employee is not entitled to such
benefits.

Section 8. Right To Interpret Plan; Amendment and Termination.

     (a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, to construe and interpret the Plan and to decide any
and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

     (b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, including any Exhibits hereto, or the benefits provided
hereunder, at any time; provided, however, that no such amendment or termination
shall affect the right to any unpaid benefit of any Eligible Employee whose
termination date has occurred prior to amendment or termination of the Plan, and
no such amendment or termination shall occur after the occurrence of a Change of
Control, or following or in connection with the approval by the Board of a
Change of Control (unless such Change of Control is reasonably expected not to
occur). Any action amending or terminating the Plan shall be in writing and
executed by the Chairman of the Board, Chief Executive Officer or Chief
Financial Officer of the Company.

Section 9. No Implied Employment Contract.

     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ of the Company or (ii) to interfere with the
right of the Company to

8.



--------------------------------------------------------------------------------



 



discharge any employee or other person at any time, with or without cause, which
right is hereby reserved.

Section 10. Legal Construction.

     This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

Section 11. Claims, Inquiries and Appeals.

     (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).

     (b) Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

     (1) the specific reason or reasons for the denial;

     (2) references to the specific Plan provisions upon which the denial is
based;

     (3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

     (4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
arbitration pursuant to Section 12 following a denial on review of the claim.

     This notice of denial will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

     This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.

9.



--------------------------------------------------------------------------------



 



     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to the Plan
Administrator, as set forth in Section 14(d).

     A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

     (1) the specific reason or reasons for the denial;

     (2) references to the specific Plan provisions upon which the denial is
based;

     (3) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

     (4) a statement of the applicant’s right to arbitration under Section 12.

     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

10.



--------------------------------------------------------------------------------



 



     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 11, the
Participant may proceed directly to arbitration pursuant to Section 12.

Section 12. Arbitration

     (a) Any applicant’s claim remaining unresolved after exhaustion of the
procedures in Section 11 (and to the extent permitted by law, any dispute
concerning any breach or claimed breach of duty regarding the Plan) shall be
settled solely by binding arbitration at the Company’s principal place of
business at the time of the arbitration, in accordance with the JAMS Arbitration
Rules and Procedures. The arbitrator, in reviewing the decision of the Plan
Administrator pursuant to Section 11, shall apply the standard of a reviewing
court under ERISA, namely that such decision shall be affirmed unless the
arbitrator finds it to be arbitrary and capricious. Judgment on any award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Subject to Section 7, each party to any dispute regarding the Plan
shall pay the fees and costs of presenting his, her or its case in arbitration.
All other costs of arbitration, including the costs of any transcript of the
proceedings, administrative feeds, and the arbitrator’s fees shall be borne by
the Company.

     (b) Except as otherwise specifically provided in this Plan, the provisions
of this Section 12 shall be absolutely exclusive for any and all purposes and
fully applicable to each and every dispute regarding the Plan, including any
claim which, if pursued through any state or federal court or administrative
proceeding, would arise at law, in equity or pursuant to statutory, regulatory
or common law rules, regardless of whether such claim would arise in contract,
tort or under any other legal or equitable theory or basis. The arbitrator shall
have jurisdiction and authority to award only Plan benefits and prejudgment
interest; and apart from such benefits and interest, the arbitrator shall not
have any authority or jurisdiction to make any award of any kind including,
without limitation, compensatory damages, punitive damages, foreseeable or
unforeseeable economic damages, damages for pain and suffering or emotional
distress, adverse tax consequences or any other kind or form of damages. The
remedy, if any, awarded by such arbitrator shall be the sole and exclusive
remedy for each and every claim which is subject to arbitration pursuant to this
Section 12. Any limitations on the relief that can be awarded by the arbitrator
are in no way intended (i) to create rights or claims that can be asserted
outside arbitration or (ii) in any other way to reduce the exclusivity of
arbitration as the sole dispute resolution mechanism with respect to this Plan.

     (c) The Plan and the Company will be the necessary parties to any action or
proceeding involving the Plan. No person employed by the Company, no Eligible
Employee or any other person having or claiming to have an interest in the Plan
will be entitled to any notice or process, unless such person is a named party
to the action or proceeding. In any arbitration proceeding, all relevant
statutes of limitation apply. Any final judgment or decision that may be

11.



--------------------------------------------------------------------------------



 



entered in any such action or proceeding will be binding and conclusive on all
persons having or claiming to have any interest in the Plan.

Section 13. Basis of Payments To and From the Plan.

     The Plan shall be unfunded, and all cash payments under the Plan shall be
paid only from the general assets of the Company.

Section 14. Other Plan Information.

     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3187233. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 513.

     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.

     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:

Siebel Systems, Inc.
Attn: Senior Vice President and General Counsel
2207 Bridgepointe Parkway
San Mateo, CA 94404

     (d) Plan Sponsor and Administrator. Unless otherwise designated by the
Company prior to a Change of Control, the “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, CA 94404

          The Plan Sponsor’s and Plan Administrator’s telephone number is
(650) 477-5000. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

Section 15. Statement of ERISA Rights.

     Participants in this Plan (which is a welfare benefit plan sponsored by
Siebel Systems, Inc.) are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

     (a) Receive Information About Your Plan and Benefits

          (1) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of

12.



--------------------------------------------------------------------------------



 



the latest annual report (Form 5500 Series), if applicable, filed by the Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration;

     (2) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and

     (3) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

     (b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

     (c) Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

          Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of Plan documents or the latest annual
report from the Plan, if applicable, and do not receive them within 30 days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

          If you have a claim for benefits which is denied or ignored, in whole
or in part, you may sue or exercise such other rights as are described in this
Plan.

          If you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

     (d) Assistance with Your Questions. If you have any questions about the
Plan, you should contact the Plan Administrator. If you have any questions about
this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.

13.



--------------------------------------------------------------------------------



 



Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

Section 16. Execution.

     To record the adoption of the Plan as set forth herein, effective as of
May 20, 2005, Siebel Systems, Inc. has caused its duly authorized officer to
execute the same this ___day of May, 2005.

              Siebel Systems, Inc.
 
       

  By:    

       
 
       

  Title:    

       

14.



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES UNDER AGE 40 INDIVIDUAL AND GROUP TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan”). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits”), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel”) from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims”).

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions”), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release”), including, but not
limited to, directly or indirectly, bringing,

15.



--------------------------------------------------------------------------------



 



joining or assisting in any legal action against Siebel related to Other Actions
or any of the Claims released hereunder, I agree to pay Siebel’s reasonable
attorneys’ fees and costs incurred in enforcing the terms of this General
Release if it is lawful under applicable law for Siebel to require such
payments.

I understand that Siebel has given me seven (7) days in which to consider this
General Release.

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

16.



--------------------------------------------------------------------------------



 



EXHIBIT B — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES AGE 40 OR OLDER INDIVIDUAL TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan”). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits”), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel”) from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims”).

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions”), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release”), including, but not
limited to, directly or indirectly, bringing, joining or assisting in any legal
action against Siebel related to Other Actions or any of the

17.



--------------------------------------------------------------------------------



 



Claims released hereunder, I agree to pay Siebel’s reasonable attorneys’ fees
and costs incurred in enforcing the terms of this General Release if it is
lawful under applicable law for Siebel to require such payments.

I understand that Siebel has given me twenty-one (21) days in which to consider
this General Release. I also understand for a period of seven (7) days after I
sign this General Release, I may revoke this General Release and that the
General Release will not become effective until seven days after I sign it and
only then if I do not revoke it. In order to revoke this General Release, I must
deliver to the Plan Administrator, no later than seven (7) days after I execute
this General Release, a letter stating that I am revoking it. I understand and
agree that until I execute and deliver this General Release and the seven day
revocation period has elapsed Siebel is entitled to withhold any consideration
set forth in the first paragraph of this General Release.

For Employees Age 40 or Older Individual Termination

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

18.



--------------------------------------------------------------------------------



 



EXHIBIT C — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES AGE 40 OR OLDER GROUP TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan”). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits”), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel”) from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims”).

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions”), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release”), including, but not
limited to, directly or indirectly, bringing, joining or assisting in any legal
action against Siebel related to Other Actions or any of the

19.



--------------------------------------------------------------------------------



 



Claims released hereunder, I agree to pay Siebel’s reasonable attorneys’ fees
and costs incurred in enforcing the terms of this General Release if it is
lawful under applicable law for Siebel to require such payments.

I understand that Siebel has given me forty-five (45) days in which to consider
this General Release. I also understand for a period of seven (7) days after I
sign this General Release, I may revoke this General Release and that the
General Release will not become effective until seven days after I sign it and
only then if I do not revoke it. In order to revoke this General Release, I must
deliver to the Plan Administrator, no later than seven (7) days after I execute
this General Release, a letter stating that I am revoking it. I understand and
agree that until I execute and deliver this General Release and the seven day
revocation period has elapsed Siebel is entitled to withhold any consideration
set forth in the first paragraph of this General Release.

For Employees Age 40 or Older Group Termination

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

20.